



MISE EN GARDE

Le président du comité qui entend cet appel ordonne
    que lordonnance suivante soit jointe au dossier :

Lordonnance limitant la publication dans cette
    instance, en vertu des paragraphes 486.4 (1), (2), (2.1), (2.2), (3) ou (4) ou
    en vertu des paragraphes 486.6 (1) ou (2) du
Code criminel
, est
    maintenue. Ces dispositions du
Code
criminel
prévoient ce qui suit :

486.4(1) Sous
    réserve du paragraphe (2), le juge ou le juge de paix qui préside peut rendre
    une ordonnance interdisant de publier ou de diffuser de quelque façon que ce
    soit tout renseignement qui permettrait détablir lidentité de la victime ou
    dun témoin dans les procédures relatives à:

a) lune des
    infractions suivantes;

(i) une
    infraction prévue aux articles 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1,
    170, 171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 ou 347,

(ii)
une infraction prévue par la présente loi, dans toute version
    antérieure à la date dentrée en vigueur du présent sous-alinéa, dans le cas où
    lacte reproché constituerait une infraction visée au sous-alinéa (i) sil
    était commis à cette date ou par la suite
,

(iii) [Abrogé,
    2014, ch. 25, art. 22(2).]

b)
deux infractions ou plus dans le cadre de la même procédure, dont lune
    est une infraction visée à lalinéa
a
).

(2)
Dans les procédures relatives à des infractions visées aux alinéas (1)
a
) ou
b
), le juge ou le juge de paix qui préside est tenu :

a
) daviser dès que possible les témoins âgés de moins de dix-huit
    ans et la victime de leur droit de demander lordonnance;

b
) de rendre lordonnance, si le poursuivant, la victime ou lun de
    ces témoins lui en fait la demande.

(2.1) Sous
    réserve du paragraphe (2.2), le juge ou le juge de paix qui préside peut rendre
    une ordonnance interdisant de publier ou de diffuser de quelque façon que ce
    soit tout renseignement qui permettrait détablir lidentité de la victime âgée
    de moins de dix-huit ans dans les procédures relatives à toute infraction autre
    que celles visées au paragraphe (1).

(2.2) Dans les
    procédures relatives à toute infraction autre que celles visées au paragraphe
    (1), le juge ou le juge de paix qui préside est tenu, si la victime est âgée de
    moins de dix-huit ans :

a
) daviser dans les meilleurs délais la victime de son droit de
    demander lordonnance;

b
) de rendre lordonnance, si le poursuivant ou la victime lui en
    fait la demande.

(3) Dans les
    procédures relatives à une infraction visée à larticle 163.1, le juge ou le
    juge de paix rend une ordonnance interdisant de publier ou de diffuser de
    quelque façon que ce soit tout renseignement qui permettrait détablir
    lidentité dun témoin âgé de moins de dix-huit ans ou dune personne faisant
    lobjet dune représentation, dun écrit ou dun enregistrement qui constitue
    de la pornographie juvénile au sens de cet article.

(4) Les
    ordonnances rendues en vertu du présent article ne sappliquent pas à la
    communication de renseignements dans le cours de ladministration de la justice
    si la communication ne vise pas à renseigner la collectivité.

486.6(1)
Quiconque transgresse une ordonnance rendue conformément aux
    paragraphes 486.4(1), (2) ou (3) ou 486.5(1) ou (2) est coupable dune
    infraction punissable sur déclaration de culpabilité par procédure sommaire.

(2) Il est
    entendu que les ordonnances mentionnées au paragraphe (1) visent également
    linterdiction, dans les procédures pour transgression de ces ordonnances, de
    diffuser ou de publier de quelque façon que ce soit tout renseignement qui
    permettrait détablir lidentité de la victime, du témoin ou de la personne
    associée au système judiciaire que lordonnance vise à protéger.
2005, ch. 32, art. 1




COUR DAPPEL DE LONTARIO

RÉFÉRENCE:
R. c. J.P.G., 2019 ONCA
    256

DATE: 20190403

DOSSIER: C55894

La juge en chef adjointe Hoy,
    les juges Rouleau et Roberts

ENTRE

Sa Majesté la Reine

Intimée

et

J.P.G.

Appelant

David Parry, pour lappelant

Philippe G. Cowle, pour lintimée

Date de laudience: le 25 mars 2019

En appel de la condamnation prononcée le 2 décembre 2011, par le juge Colin D.A. McKinnon de la Cour supérieure de justice de l'Ontario, siégeant avec un jury.

MOTIFS DE LA
    COUR

[1]

Lappelant interjette appel de sa condamnation pour
    exploitation sexuelle dune jeune fille âgée entre 14 et 15 ans au moment de
    linfraction, qui est prévue au para. 153(1) du
Code criminel
. Il a abandonné lappel de sa peine.

[2]

Lappelant prétend que lavocat qui la
    représenté au procès lui a fourni une assistance ineffective qui a mené à une
    erreur judiciaire. Lappelant ne reproche pas à son avocat de ne pas lavoir
    informé des options disponibles pour la langue du procès, soit un procès en français,
    en anglais, ou bilingue, et quant aux avantages et désavantages de chaque
    option. Lappelant prétend plutôt que son avocat na pas suivi sa directive que
    le procès se déroule en français.
[1]
Selon lappelant, linterprétation offerte au procès était également inadéquate.
    Ainsi, ses droits linguistiques de choisir la langue de son procès, en vertu de
    lart. 530 du
Code criminel
, ainsi que son
    droit

à l'assistance dun
    interprète lors de son procès, en vertu de lart. 14 de la
Charte

canadienne des droits et libertés
,

furent violés.


[3]

Nous nacceptons pas ces prétentions.

[4]

Les droits linguistiques prévus à lart. 530 du
Code
    criminel

donnent un droit substantiel et absolu à
    laccusé davoir un accès égal aux tribunaux dans la langue officielle de son
    choix: voir
R. c. Beaulac
, [1999] 1 R.C.S.
    768, aux paras. 28 et 34. Le choix de laccusé doit être libre et éclairé: voir
Mazraani c. Industrielle Alliance, Assurance et services financiers
    inc.
, 2018 CSC 50, aux paras. 42-43.

[5]

Conformément à limportance des droits
    linguistiques dun accusé, selon lart. 3.2-2A du
Code de déontologie
du Barreau de lOntario, un avocat doit « informe[r] son
    client, sil y a lieu, de ses droits linguistiques ». Ces droits
    linguistiques comprennent le droit du client à lemploi de la langue officielle
    de son choix. Ce choix demeure celui du client. Un avocat qui accepterait un
    mandat sans avoir les compétences pour fournir les services requis dans la
    langue choisie par le client contreviendrait à ses obligations
    professionnelles.

[6]

Lappelant prétend que son avocat a changé la
    langue du procès du français à langlais, sans en avoir discuté avec lui et à
    son insu. Nous rejetons son témoignage sur ce point et préférons celui de son
    avocat. Son avocat affirme quil a expliqué à lappelant quil ne pouvait pas
    plaider en français. Bien que lavocat puisse converser en français, il a
    informé lappelant que si le procès se déroulait en français, il ne se sentirait
    pas compétent pour le représenter. Il a donc offert à lappelant de le recommander
    à un autre avocat francophone. Lappelant ne voulait pas changer davocat et a
    accepté que son procès se déroule en anglais.

[7]

La nouvelle preuve, que nous admettons, démontre
    que lappelant avait pleine connaissance de ses droits linguistiques. Il est également
    clair que lappelant a librement choisi de subir son procès en anglais. Il ne
    voulait pas changer davocat et il était au courant du fait que son avocat
    nétait pas en mesure de plaider en français. En outre, la transcription
    démontre que, lors dune comparution préparatoire au procès le 1
er
octobre 2010, lappelant a lui-même confirmé quil était au courant de son
    droit de procéder en français, mais quil consentait à ce que les comparutions préparatoires
    se déroulent en anglais. Lors des comparutions des 6 juin et 7 novembre 2011,
    lappelant était présent et a confirmé par lintermédiaire de son avocat que le
    procès se déroulerait en anglais. Vu toute la preuve au dossier,
    particulièrement le témoignage de son avocat au procès, nous sommes satisfaits
    que lappelant comprenait que son procès se déroulerait en anglais et quil na
    soulevé aucune objection ou inquiétude à ce sujet.

[8]

Larticle 14 de la
Charte
accorde à une partie ou un témoin le droit à lassistance dun
    interprète. Lappelant na pas démontré que
linterprétation est généralement tombée en dessous des normes appropriées et
    aucune objection ne fut formulée lors du procès.
À notre
    avis, les préoccupations soulevées par lappelant concernent les termes
    techniques utilisés lors du procès. Ceux-ci furent fidèlement traduits, et il
    ny a donc pas de fautes dinterprétation.

[9]

Pour ces motifs, lappel est rejeté.

« Alexandra Hoy j.c.a.o. »

« Paul Rouleau j.c.a. »

« L.B. Roberts j.c.a. »





[1]

Lors de laudience en appel, lappelant a abandonné son
    argument concernant la modalité de son procès devant un juge et un jury.


